        Case 2:17-cv-14023-BWA-KWR Document 269 Filed 07/28/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF CROSBY MARINE                                        CIVIL ACTION
TRANSPORTATION, L.L.C. AND CROSBY
TUGS, L.L.C. AS THE OWNERS AND OWNERS                                 NO. 17-14023 C/W 18-04136
PRO HOC VICE OF THE M/V DELTA DUCK AND
HER CARGO, ENGINES, TACKLE, GEAR,                                     SECTION “M” (4)
APPURTENANCES, ETC. IN REM; AND
BERTUCCI CONTRACTING COMPANY, L.L.C.                                  JUDGE BARRY W. ASHE
AS THE OWNERS AND OPERATORS PRO HOC
VICE OF THE BARGE BBL 708 AND HER CARGO,                              MAGISTRATE KAREN W.
                                                                      ROBY
ENGINES, TACKLE, GEAR,
APPURTENANCES, ETC. IN REM
PETITIONING FOR EXONERATION FROM AND/OR
LIMITATION OF LIABILITY

ALL CASES

******************************************************************************
         OPPOSITION TO MOTION FOR LEAVE TO AMEND PLEADINGS
******************************************************************************

         MAY IT PLEASE THE COURT,

         Angela Huggins opposes Crosby’s and Underwriters’ Motion for Leave to Amend their

answer because Crosby and Underwriters cannot demonstrate “good cause” for allowing the

amended answer, and because the Government Contractor Immunity defense, sought to be plead

in the amended answer is a “futile “ defense given the uncontested facts of this case.

   I.       CROSBY AND UNDERWRITERS CAN NOT SHOW GOOD CAUSE FOR
            FAILURE TO MEET THE SCHEDULING ORDER DEADLINE


         The Fifth Circuit has clarified when, as here, a scheduling order has been issued, by the

   district court, Rule 16(b) governs amendments to pleadings. Royal Ins. Co. of America v.

   Schubert Marine Sales, 02-0916 2003 WL 21664701(E.D. La 2003) Rule 16(b) limits

   changes in the deadlines set by a scheduling order “only for good cause and with the judge’s

                                                  1
     Case 2:17-cv-14023-BWA-KWR Document 269 Filed 07/28/20 Page 2 of 7




   consent”. Fed. R. Civ. P. 16(b)(4). To meet the good cause standard, the party must

   show that, despite its diligence, it could not have reasonably met the scheduling order

   deadline. Homelight In the Gardens, L.L.C. v Landry 16-cv-15549, (Doc. 76), citing S&W

   Enterprises L.L.C. v. Southtrust Bank of Alabama 315 F.3d. 533(5th Cir. 2003). If the

   movant can show “good cause” the Court will then apply the liberal standards of Rule 15(a).

   Id. at 536.

       Crosby and Underwriters rely on prior jurisprudence which found “good cause” to exist

to allow a defendant to amend its answer after the Court’s deadline when defendant recently

obtained information to substantively support a new affirmative defense. Crosby and

Underwriters allege that “good cause” exists because they did not receive a response to their

Touhy request until July 2020. Defendants argument is erroneous because the United States

Army Corps of Engineers’ (USACE) Touhy response provided Crosby and Underwriters with no

“new” information they did not possess, or could not have acquired with due diligence, prior to

receiving the Touhy response.

       At the outset, it should be noted that this litigation was initiated by Crosby when they

filed a Limitation of Liability Claim. Underwriters were added as party defendants in claimant’s

answer and claim. Originally this matter was set for a two-week jury trial on March 23, 2020;

however on motion of Crosby, the matter was stayed due to unresolved criminal proceedings

pending against Chad Williams, a co-defendant in the claim asserted by Angela Huggins. The

court held a scheduling conference on February 28, 2020 at which time a new scheduling order

was issued. Neither Underwriters nor Crosby mentioned or discussed their pending Touhy

request and the need for additional time to amend their answer during the scheduling conference.




                                                2
     Case 2:17-cv-14023-BWA-KWR Document 269 Filed 07/28/20 Page 3 of 7




       Underwriters assert, “It was not until the corporate deposition of Crosby Tugs, taken on

September 5, 2019 that Underwriters realized that Crosby and BIS were working directly for the

USACE and that BIS was barely, if at all, involved in the project itself”. This allegation is

unsupported by the fact that the Corps project required Crosby to obtain specific insurance in

order to work on the USACE project. When Underwriters agreed to write the insurance policies,

they knew, or should have known, they were insuring a Corps project. Additionally, the fact

that BIS was working on a Corps project was specifically stated in the July 15, 2017 contract

between Crosby Dredging and BIS and the July 15, 2017 contract between Bertucci and BSI.

(Said contracts were produced to all parties on April 16, 2018 pursuant to a subpoena issued by

counsel for co-defendant Chad Williams.) Lastly, Underwriters could have easily obtained this

“unknown” information by simplicity asking Crosby for any information they required. (Every

insurance contract contains provisions for the insured to cooperate with the insurer in defending

against covered claims)

       Further evidence that Underwrites had the requisite information to assert the Government

Contractor Immunity Defense prior to receiving a response to their Touhy request is the fact that

counsel for Underwriters drafted the affidavit forwarded to the USACE on November 18, 2019.

The fact that Underwriters drafted the affidavit, which factually supports the Government

Contractor Immunity Defense, clearly establishes that Underwriters knew the basic facts to assert

the defense prior to receiving a response to their Touhy request. Prior to filing their Limitation of

Liability Claim, and before Underwriters filed their answer to the claims asserted in this

litigation, Crosby knew of each of the factual allegations contained in Mr. Hinkamp’s affidavit

which forms the basis of the Immunity Defense. This information was equally accessible to

Underwriters if they simplicity would have asked Crosby.



                                                 3
      Case 2:17-cv-14023-BWA-KWR Document 269 Filed 07/28/20 Page 4 of 7




          Since Crosby and Underwriters can not show that, despite their due diligence, they were

unable to meet the scheduling order deadline, Crosby and Underwriters can not establish “good

cause” for extending the deadline for filing an amended answer.

    II.      THE GOVERNMENT CONTRACT IMMUNITY DEFENSE IS FUTILE
             GIVEN THE UNCONTESTED FACTS OF THIS CASE

      The uncontested testimony of Captain Carter, Mate Hebert, and Crosby representative

Wade Savoy, unequivocally establish that from the time of the inception of the contract until

after the November 19, 2019 accident, the three barges working on the project were operated

without navigational lights; a clear violation of Coast Guard regulations.1 Equally uncontested,

is the fact that Wade Savoy testified that the Coast Guard Regulations and the Inland Rules of

Navigation were part of the plans and specifications of the USACE project.2

                  The Inland Rules of Navigation Section 162.75 (b) (3)(i) states:

          (3) anchoring or mooring:

                  (i)      Vessels or tows shall not anchor or moor in any of the land cuts or other
                           narrow parts of the waterway except in an emergency, or with permission
                           of the district commander. Whenever it becomes necessary for a vessel or
                           tow to stop in any such portions of the waterway, it shall be securely
                           fastened to one bank and as close to the bank as possible. This shall be
                           done at such place and under such conditions as will not obstruct or
                           prevent the passage of other vessels or tow. Stoppages shall be only for
                           such periods as maybe necessary.

          Mr. Savoie, the Crosby corporate representative, testified that captains operating tows on

the USACE project were given the discretion to park their barges against the bank of Bayou

Segnette for any reason.3         On the night in question, the Delta Duck and its tow were moored

against the westbank side of Bayou Segnette. There was no emergency and neither captain


1
  Depo. Of Chris Carter Exhibit A pp. 14-16; Dereck Hebert Exhibit B pp. 63-65; Crosby Tugs 30(b)(6) Exhibit C pp.
48-52,202-204
2
  Depo. Of Crosby Tugs 30(b)(6) Exhibit C pp. 43-44
3
  Depo of Crosby Tugs Exhibit C pp. 66-68

                                                         4
      Case 2:17-cv-14023-BWA-KWR Document 269 Filed 07/28/20 Page 5 of 7




Carter nor mate Hebert received permission from the district Commander to moor their tow in

Bayou Segnette. Absent an emergency, or permission from the district Commander, mooring the

tow in the narrow part of Bayou Segnette is a violation of Section 162.75 (b) (3) (i) of the Inland

Rules of Navigation. The Inland Rules of Navigation were incorporated as plans and

specifications of the USACE project.4 Captain Carter’s and Mate Hebert’s violation of the

Coast Guard Regulations and their violation of the Inland Rules of Navigation defeat Crosby and

Underwriters’ claim for Government Contractor Immunity.5

        The Government Contract Immunity defense, sought by Crosby and Underwriters, was

discussed by the Supreme Court in Boyle v. United Technologies Corp., 487U.S. 500; 108 S. Ct.

2510 (1988). It is founded on the discretionary function exception of the Federal Torts Claim

Act. Following the Boyle decision, Court’s apply a two part test to determine whether the

contractor’s actions qualify as immune under the discretionary function exception. Gibson v.

U.S. 809 F.3d. 807 (5th Cir. 2016). First, the court assess whether the challenged conduct was

“discretionary in nature, an act that involves judgment or choice”. If the court finds that the

conduct qualifies as discretionary, then it considers whether the actions taken are susceptible to

public policy analysis. Gibson, supra. The discretionary function exception does not apply if

the challenged action violates a specific federal statute , regulation, or policy. Gibson, supra.

        In the instant case, it is uncontested that the barges used on the USACE project were

operated without navigation lights in violation of Coast Guard Regulations. Additionally, the

challenged conduct of mooring a tow in the narrow part of Bayou Segnette, absent an emergency


4
 . Depo. Of Crosby Tugs Exhibit C pp. 43-44
5
  The sworn testimony of Captain Carter, Mate Hebert, and Wade Savoy is based on their personal observations
and actions taken by the deponents. Their testimony contradicts Stephen Hinkamp’s affidavit in so far as the
affidavit states that Crosby Tugs was performing operations on November 19, 2017, in accordance with plans and
specifications approved by USACE. The affidavit states that Mr. Hinkamp statement is based on affiant’s personal
knowledge but fails to state how he acquired that knowledge

                                                        5
     Case 2:17-cv-14023-BWA-KWR Document 269 Filed 07/28/20 Page 6 of 7




or permission from the district Commander, violates Section 162.75(b)(3)(i) of the Inland Rules

of Navigation. Since Crosby’s conduct violated specific Federal Regulations, Crosby and

Underwriters can not prevail on their Government Contract Immunity Defense, rendering their

amended answer “futile”.

          When denying a motion to amend, the court must have “substantial reason” considering

such factors as … futility of an amendment. Marucci Sports LLC v Nat’l Colligate Athletic

Ass’n, 751 F.3d 368 (5th Cir. 2014) (quoting Jones, 427 F.3d at 944). An amendment is deemed

to be futile if it would be dismissed under a Rule 12(b) 6 motion id. (Citing Briggs v Miss., 331

F.3d 499)(5th Cir. 2003) Similarly, in the instant case, Crosby and Underwriter’s amendment

seeking to assert the Government Contractor Immunity Defense is “futile” because the defense is

inapplicable where the challenged actions violate a specific federal regulation.

   III.       CONCLUSION

          Underwriters and Crosby cannot demonstrate “good cause” for failing to file their

immunity defense within the time period specified in the Court’s Scheduling order. The

information needed to “realize that Crosby and BIS were working directly for the USACE and

that BIS was barely, if at all, involved in the project” was readily available to Underwriters if

they exercised “due diligence” in their investigation of these claims. Since Underwriters and

Crosby cannot demonstrate to the court that had they exercised due diligence in their

investigation of the case they would not have been able to meet the deadlines in the scheduling

order, their request for leave to file an amended answer should be denied. Additionally, and

perhaps more importantly, the challenged conduct of Crosby giving rise to claimant’s personal

injury claims involves violations of specific Federal Regulations which defeat the immunity

defense. Since Underwriters and Crosby can not prevail on the Government Contract Immunity



                                                  6
     Case 2:17-cv-14023-BWA-KWR Document 269 Filed 07/28/20 Page 7 of 7




Defense, their amended answer is “futile” authorizing this court to deny their request to file the

amended answer.



                                              Respectfully submitted,
                                              FOLEY, LAMY & JEFFERSON

                                              s/Timothy K. Lamy
                                              TIMOTHY K. LAMY, 17015
                                              228 St. Charles Avenue, Suite 1110
                                              New Orleans, Louisiana 70130
                                              (504) 586-9395
                                              (504) 586-9410 - fax
                                              Tlamy@foleylamyjefferson.com
                                              Attorney for Angela Huggins

**********************************************************************
                              CERTIFICATE OF SERVICE


     I hereby certify that on July 28, 2020, a copy of the above and foregoing pleading
                    was filed electronically with the Clerk of Court using
           the CM/ECF system. Notice of this filing will be sent to all counsel of
                record by operation of the court’s electronic filing system.


                                      s/Timothy K. Lamy
                                      TIMOTHY K. LAMY




                                                 7
